Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt and entry of Applicant’s Preliminary Amendment dated June 8, 2020 is acknowledged.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it uses the phrases “The invention relates to” (line 1) and “The invention further relates to” (the second to last line) which are implied and should not be used; because it uses the term “means” (lines 7 and 8); and because it is greater than 150 words in length. Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: Appropriate correction is required.

On page 10, line 7, “holded” should be changed to -- held --.

Claim Objections
Claim 5 is objected to because of the following informalities: Appropriate correction is required.
In claim 5, line 2, “being” should be changed to -- are --, in order to improve the grammar.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim 1, line 7, which recites “fastening means” on a disk of the rotor, is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The corresponding structure in Applicant’s specification is teeth 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-10 are replete with indefinite claim language too numerous to mention in each and every instance. The following are several examples of indefinite claim language. The claims should be carefully reviewed for additional instances of indefinite claim language.
In claim 1, lines 2-3 recite “a platform substantially forming an angular wall sector in an axial direction”. The underlined language, specifically the term “substantially”, is a relative term 
Claim 1, lines 2-3, which recite that the two blades 2, 3, are connected to the platform 4 by one of the ends thereof, is inaccurate. The blades are each connected by a respective end to the platform, but both blades are not connected by one of the ends.
In claim 1, lines 4-5 recite “extending substantially in a direction referred to as radial”. The underlined language, specifically the term “substantially”, is a relative term which renders the claim indefinite. The term “extending substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what amount of deviation from radial would be considered as substantially in the radial direction?
In claim 1, line 5 recites that the radial direction is “substantially perpendicular to said axial direction”. The underlined language, specifically the term “substantially”, is a relative term which renders the claim indefinite. The term “substantially perpendicular” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what amount of deviation from 90 degrees would be considered as substantially perpendicular to the axial direction?

In claim 1, lines 10-11 recite “said attachment member extending substantially parallel to said axial direction”. The underlined language, specifically the term “substantially parallel”, is a relative term which renders the claim indefinite. The term “substantially parallel” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what amount of deviation from parallel would be considered as substantially parallel?
In claim 3, line 2 recites that each support comprises a “substantially planar web”. The underlined language, specifically the term “substantially planar”, is a relative term which renders the claim indefinite. The term “substantially planar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, what amount of deviation from planar would be considered as substantially planar?
In claim 3, the last line, “with a constant profile” is unclear as to which element this refers to. 
In claim 4, line 3, “the web” lacks antecedent basis.
In claim 5, line 5 recites that the distance is “substantially equal” to the given distance.  The underlined language, specifically the term “substantially equal”, is a relative term which renders the claim indefinite. The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 of the present application is directed towards an unobvious improvement over U.S. Patent 5,735,673 to Matheny. Matheny discloses a vane 34 for a turbomachine rotor substantially as claimed, comprising a first blade 36 and a second blade 38 arranged to form two successive blades of a bladed rotor, a platform 40 substantially forming an angular wall sector in an axial direction, the two blades being connected to the platform by one of the ends thereof by extending substantially in a direction referred to as radial which is substantially perpendicular to the axial direction, and attachment means 52, 54 connected to the platform which are designed to cooperate with fastening means 78, 92 on a disk 32 of the rotor, the attachment means comprising two individual supports, each support extending from the platform, in the radial direction, in the extension of one of the two blades.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Christopher Verdier/Primary Examiner, Art Unit 3745